Case: 20-50036       Document: 00515570683            Page: 1      Date Filed: 09/18/2020




              United States Court of Appeals
                   for the Fifth Circuit                                      United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                                                             September 18, 2020
                                   No. 20-50036
                                                                                Lyle W. Cayce
                               consolidated with
                                                                                     Clerk
                                   No. 20-50037


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Marcos Tulio Choc-Uselo,

                                                               Defendant—Appellant.



                   Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:18-CR-2132-1
                            USDC No. 2:18-CR-2613-1


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Marcos Tulio Choc-Uselo pleaded guilty to illegal reentry, and the
   district court sentenced him to an above-Guidelines prison term of 30 months


          *
             Pursuant to 5TH CIRCUIT Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5TH CIRCUIT Rule 47.5.4.
Case: 20-50036      Document: 00515570683           Page: 2   Date Filed: 09/18/2020




                                    No. 20-50036
                                    c/w No. 50037

   and also imposed a three-year term of supervised release. Choc-Uselo was on
   supervised release at the time of his illegal reentry offense, and the district
   court revoked his supervised release and sentenced him to a consecutive term
   of six months of imprisonment.
          Choc-Uselo makes two arguments on appeal:
          First, he contends that the district court imposed a substantively
   unreasonable prison sentence because it failed to balance the circumstances
   underlying his criminal history with the nature of the instant offense. He
   contends that his criminal history is attributable to his arrival in the United
   States as a juvenile without adult supervision.
          At sentencing, Choc-Uselo explained the nature of his juvenile
   criminal history, emphasizing the lack of adult supervision when he entered
   the United States. However, the district court emphasized the seriousness of
   the instant illegal reentry offense and, citing 18 U.S.C. § 3553(a) sentencing
   factors, such as the need to promote respect for the law and Choc-Uselo’s
   personal characteristics, found the Guidelines range (10–16 months) to be
   inadequate. The district court noted that Choc-Uselo committed the illegal
   reentry while on supervised release after serving a 24-month sentence for a
   previous illegal reentry offense. The court determined that for purposes of
   respect for the law and deterrence, a sentence between 10–16 months was
   inappropriate.
          Choc-Uselo has not shown that the district court, when imposing
   sentence, failed to consider a significant factor, considered an improper
   factor, or made a clear error of judgment in balancing the relevant factors. See
   United States v. Diehl, 775 F.3d 714, 724 (5th Cir. 2015). His mere
   disagreement with the sentence imposed does not warrant reversal. See
   United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010). Therefore, Choc-
   Uselo has not shown that the district court abused its discretion by imposing




                                          2
Case: 20-50036      Document: 00515570683            Page: 3   Date Filed: 09/18/2020




                                     No. 20-50036
                                     c/w No. 50037

   a substantively unreasonable variance. See Gall v. United States, 552 U.S. 38,
   51 (2007); Diehl, 775 F.3d at 724.
          Second, Choc-Uselo argues that the district court abused its
   discretion when it ordered his revocation sentence to run consecutively to his
   illegal reentry sentence. He contends that the district court failed to consider
   the § 3553(a) sentencing factors in its decision, specifically whether
   consecutive sentences resulted in a sentence greater than necessary to
   achieve the goals of § 3553(a).
          The district court noted its consideration of the Chapter Seven policy
   statements when it imposed its sentence. Although it did not explicitly
   mention its consideration of the § 3553(a) factors, it implicitly considered
   them by referring to the Sentencing Reform Act of 1984. See United States v.
   Mares, 402 F.3d 511, 517 (5th Cir. 2005). Moreover, only moments before the
   revocation sentencing, the same judge had engaged in a more extensive
   sentencing proceeding with the same parties, and therefore, having just
   presided over a full sentencing proceeding for his new offense, the district
   court was well aware of how the § 3553(a) factors related to Choc-Uselo. See
   18 U.S.C. § 3583(e)(3); U.S.S.G. Ch. 7, Pt. B, intro. comment; United States
   v. Gonzalez, 250 F.3d 923, 930 (5th Cir. 2001). Accordingly, Choc-Uselo has
   not demonstrated that the district court erred by failing to consider the
   § 3553(a) sentencing factors when imposing consecutive sentences. See
   Gonzales, 250 F.3d at 927–28.
          AFFIRMED.




                                           3